Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus” and “device” in claim in independent claim 10.
The structure modifier “analysis” or “evaluation” is not sufficient structure for performing the recited functions, discussed below:
It is noted per applicant’s supporting specification disclosure, the analysis apparatus, the evaluation device of the analysis apparatus may be implemented by convolutional neural network (CNN) (artificial intelligence). Convolutional Neural network (artificial intelligence) as known by one skilled in the art at the time the invention is filed is a hardware/software artificial intelligence based computing system both within the scope of the filed claims. It is also noted per applicant’s supporting specification disclosure, it is the artificial intelligence (neural network) system that actually performs the claimed “analysis” and “evaluation”.
0033] In accordance with one embodiment of the analysis apparatus, the evaluation device of the analysis apparatus is designed to carry out the comparison between the camera image and the stored identified visual representations on the basis of artificial intelligence. In particular, a so-called convolutional neural network (CNN) may be implemented in the analysis apparatus. A CNN is a feedforward artificial neural network. This involves a concept in the field of machine learning that is inspired by biological processes.

[0046] The identified image data stored in the reference image data memory 30 may be used for example to train an analysis system 40. The analysis system 40 may be an arbitrary system which may carry out an evaluation, in particular, an evaluation of image data of real components, on the basis of identified image data provided. Such a system may be a system based on artificial intelligence. For example, neural networks may also be trained on the basis of the calculated image data provided, in order to enable an analysis of image data of real components.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: the federal circuit has soundly established that generic placeholders for “means”, not modified by structure, and defined by function do indeed invoke 112f. See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakubovich et al. (US 2014/0079314).
As to claim 1, Yakubovich discloses a  computer-implemented method (Fig. 1, item 106 and par. [0054]) for generating identified image data of components (Abstract, par. [0013]), the method comprising: 
providing design data for a component [Input seed images maybe include CAD file(s) (par. [0108]). A seed image is provided by a computer-aided-design (CAD) model (i.e., a CAD file) of a target object to be identified. This approach is useful in environments where CAD files of target objects are readily available, such as in manufacturing environments where CAD files of assembly parts may be accessible (par. [0140]-[0143])]; 
providing specifications for possible surface properties of the component [The type of object could specify what kind of part the user is looking for. These parts may be selected from a library in which identifying characteristics (specifications) of each part are predefined and pre-described. Examples of such predefined identifying characteristic(specifications) may include a part's the general  size, shape, and outline, as well as its material characteristics such as deformation constraints, surface texture, and surface light reflectivity levels may be predefined. The predefined characteristic may further include a preferred pose position since the field-of-vision of the viewing camera may also be predefined, such as in a conveyer belt system (par. [0074]; [0083]; [0144]).
calculating a visual representation of the component using the provided design data and the provided specifications for the surface properties of the component [geometrical model (e.g. a CAD model) (design data) that is used as a seed image to which computer graphics and/or image processing techniques are applied to generate (i.e., synthesize) new samples images (visual representation of the component) (par. [0077] and [0013]). If any user input requires generation of synthetic sample images (visual representation of the component), such as if the user inputs seed images (design data), then sub-module M7b would synthesize the sample images from the provided seed images (design data) based on the collected image constraints (specifications). This would take into account, for example, image constraints such as FOV, color, texture (surface properties), orientation, lighting, backgrounds, etc., in the generation of the synthesized images (par. [0121)]. Image processing techniques to generate (i.e., render) multiple new views (visual representation of the component) of one or a few initial images (i.e.,  seed images) (design data) under various rendering configurations (such as lighting, texture, surface reflectance, etc.) (specifications) (par. [0140]-[0178])]; and 
automatically allocating predetermined identifiers to the calculated visual representation of the component [Ground truth data (predetermined identifiers) is automatically generated (allocated) to accompany the rendered images (calculated visual representation of the component) (par. [[0150]-[0160]). These computer renderings (calculated visual representation of the component) simulate the  object realistically enough for the purposes of the object detection solution training. Additionally, since the images are generated from a predefined model (i.e., the CAD file), ground truth labels (identifiers) may also be assigned automatically to these computer generated samples (par. [0143]; [0175]). 
	Claim 9 is an apparatus analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9. Yakubovich further discloses a device 100 (Fig. 1).
As to claim 2, Yakubovich further discloses wherein the provided specifications comprise characteristic textures for predetermined regions of a surface of the component [ computer renderings simulate the object realistically enough for the purposes of the object detection algorithms training. More specifically, creating at least one of the set of object images, comprises: obtaining characteristics of an object and parameters corresponding to each object characteristic (specifications) (par. [0013]). The user limitation inputs (specification) may specify that the target object being sought has a cube shape of a particular color and having a surface with some specific characteristics, such as texture (characteristic texture for  predetermined regions of the surface) and reflectivity levels. As another example, a limitation input may specify an area of an image relative to an identified reference (such as a predefined composite structure) where the target object should be located. This may be useful, for example, when the target object is one component of the composite structure (by definition composite structure has different regions of different materials). Examples of user limitation inputs may include one or more or the following limitations: vision task(s), such as detection, classification, vision measurement  orientation detection pose detection type(s) of object(s) and their properties (characteristics) (par. [0064]-[0068]). To generate images, it is necessary to specify ranges for the configurable parameters such as object position, rotation, colors, lighting environment, surface properties (par. [0144]). Each range contains information such as the desired minimum values, maximum values, frequency, distribution and sampling method. The resulting dataset (visual representation) is the combination of all ranges for all parameters. For example, parameters that may be configured in an embodiment of the present invention include, but are not limited to: material reflective properties surface texture properties (par. [0145]); [0148]; [0149])].
As to claim 4, Yakubovich further discloses wherein the calculating of the visual representation calculates comprises calculation of the visual representation from a predefined perspective [creating at least one of the set of object images (visual representation) comprises: obtaining characteristics of an object (specification) and parameters corresponding to each object characteristic and obtaining characteristics of one or more (2D or 3D) camera(s) (par. [0013]). To generate images (visual representation), it is necessary to specify ranges for the configurable parameters such as object position, rotation, colors, lighting environment, surface properties, camera position and orientation (perspective) (par. [0144]; [0145]; [0150]; [0151])], along a predefined movement path, or a combination thereof.
As to claim 5, Yakubovich further discloses wherein the design data comprise computer aided design (CAD) data [[computer rendering of CAD models is used to fully automate the dataset acquisition process and labeling process. These computer renderings simulate the object realistically enough for the purposes of the object detection algorithms training (par. [0013]; [0077]; [0141]; [0143])] or manufacturing data for producing the component.
As to claim 8, Yakubovich further discloses further comprising: 
storing the visual representation of the component together with the allocated identifier in a database (Fig. 1, RAM 104}); and 
comparing a camera image of a component to be diagnosed with the stored visual representation [the vision system task, for example, object detection in a robotic parts assembly line, part tracking to determine the location of the part, part inspection to determine if there are abnormalities (determining abnormalities in inspection by definition is diagnostic by comparing the part image to a stored image of the part and it is within the scope of Yakubovich’s disclosure in Fig. 1, processor 106 to compare the image of the part obtained by camera 112 of the robot 116 with the visual representation of the part stored in RAM 104 to determine the abnormalities of the part), and/or pose determination (par. [0074])]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al. (US 2014/0079314) as applied to claim 2 above, and further in view of MERILLOU, S. et al., “Surface scratches :measuring, modeling and rendering”, The Visual Computer, vol. 17, 2001.
As to claim 3, Yakubovich does not disclose wherein the characteristic textures comprise properties selected from the group consisting of wear, aging, loading, contamination, potential probability of failure of the component, and combinations thereof.
MERILLOU discloses, in synthesized images Surface color modifications can be used to introduce dirtiness or other aging-linked characteristic. It turns out that surfaces are very often covered by defects such as scratches that are related to both textures and BRDFs due to their size. Scratches do not always affect the apparent geometry but nevertheless can remain strongly visible. None of the known methods is suited for rendering these defects efficiently. We propose a new method, based on extensions to existing BRDFs and classical 2D texture mapping techniques, to render efficiently individually visible scratches. We introduce a new geometric level between bump mapping and BRDFs. Beyond providing graphical results closely matching real cases, our method opens the way to a new class of considerations in computer graphics based on defects that require the coupling of both BRDFs and texturing techniques (Abstract). Most usual real-world surfaces are covered by a large number of defects. Scratches as well as other surface defects such as porosity, which we recently introduced to computer graphics, are considered to be very important in all aging processes. Indeed, we only have to observe objects all around us to see more or less significant scratches on their surfaces. It seems necessary to introduce scratches to digital image synthesis in order to obtain visually realistic images (Section 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of MERILLOU to modify the method of Yakubovich by introducing characteristic textures comprise aging to the surface of the component in order to to render efficiently individually visible scratches which is very important in all aging processes and  obtain visually realistic images (Abstract, section 1).
Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art of record does not disclose or fairly suggest “wherein the automatically allocating of the predetermined identifiers to the calculated visual representation of the component comprises a multilevel hierarchical characterization of at least one part of the component” in combination with the features of the base claim.
As to claim 7, the prior art of record does not disclose or fairly suggest “wherein the automatically allocating of the predetermined identifiers to the calculated visual representation of the component comprises a diagnosis for a predefined fault, possible damage, a prognosis for a probability of failure, and/or a repair recommendation, or a combination thereof ” in combination with the features of the base claim.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claim 10 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (original specification, page 4, line 18 to page 10, line 20; page 11, line 13 to page 13, line 12; and page 14, line 6 to page 21, line 7), and equivalents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665